United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3882
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
William Gene Salmons,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 7, 2012
                                 Filed: June 12, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement that contained an appeal waiver, William
Salmons pleaded guilty to a drug offense. The district court1 sentenced him to 180
months in prison, which was 30 months below the calculated Guidelines range. On
appeal, his counsel seeks leave to withdraw, and has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), arguing that the district court erred in failing to
vary even further below the Guidelines range.


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      We will enforce the appeal waiver because Salmons’s appeal falls within the
scope of the waiver, the record shows that he entered into the plea agreement and the
waiver knowingly and voluntarily, and enforcing the waiver will not result in a
miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (criteria for enforcing appeal waiver); United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver
in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues outside the scope of the appeal waiver.
Accordingly, we grant counsel leave to withdraw, and we dismiss this appeal.
                      ______________________________




                                         - 2-